Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. 2013/0138373 A1) in view of Sugiyama et al. (U.S. 2020/0217901 A1).
Regarding claim 1, Lee et al. disclose an apparatus for diagnosing battery replacement for a vehicle as seen in Figs. 1-3 & Abstract, the apparatus comprising:
a measurer via S120 configured to measure an internal resistance of a battery S110 (see par. 0034, wherein a battery pack S110, an apparatus S120 for estimating internal resistance including a microcontroller unit (MCU) receiving data from a sensing unit sensing voltage, current, and temperature of the battery pack and estimating internal resistance);
a storage via Memory Unit configured to store the measured internal resistance (see Fig. 1 wherein MCU connect to processor and Memory unit for storing data); and
a controller via microcontroller unit MCU configured to diagnose whether the battery has been replaced based on the internal resistance (see pars. 0074, wherein calculated internal resistance value of the battery pack which may be used to predict a replacement time of the battery, be used to provide an after-sales service, and be used to control and diagnose a battery state),
wherein the controller MCU, when vehicle power is reset (via S210 of Fig. 2 with the initial current value I_INI), controls the measurer to measure a first internal resistance or a second internal resistance after starting the vehicle (see S260 of Fig. 2, wherein the internal resistance of the battery pack is estimated using two sets or more of stored current, see pars. 0038-0039);
compares a current first internal resistance value with a former first internal resistance value or compares a current second internal resistance value with a former second internal resistance value (see 0040 Fig. 3, Step S320-S330), wherein , and diagnoses that the battery has been replaced when the corresponding values differ from each other (see Figs. 6-7, pars. 0040, 0049  & claim 3).
Lee et al. fail to disclose the step of updates the measured first or second internal resistance and stores the updated first or second internal resistance in the storage.
In related art, US 2020/0217901 to Sugiyama et al. discloses the same field of invention having the step of updates the measured first or second internal resistance and stores the updated first or second internal resistance in the storage (see pars. 0088, wherein the parameter estimator 103 updates various deterioration coefficients, based on the input data stored in the parameter storage 102, and the initial values set at step S301 or parameters estimated at steps S303 to S307 in the previous iteration. Specifically, the parameter estimator 103 updates the cathode capacity deterioration coefficient, the anode capacity deterioration coefficient, the anode charge amount deterioration coefficient, the first internal resistance deterioration coefficient, and/or the second internal resistance deterioration coefficient at time t−1, based on the estimate cathode and/or anode SOC at time t−1, the current measurement value, and/or the estimate battery temperature or temperature measurement value at time t−1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diagnostic system taught by Lee et al. to be able to updates the measured first or second internal resistance and stores the updated first or second internal resistance in the storage as taught by Sugiyama et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to diagnose that the battery has been replaced when the corresponding values differ from each other based on the updated first or second internal resistance in the storage (see Sugiyama’s pars. 0088-0089 & claim 11).

    PNG
    media_image1.png
    260
    627
    media_image1.png
    Greyscale

As to claim 2, Lee et al. disclose wherein the measurer measures different internal resistances of the battery depending on a frequency (via J_Pulse method) of power (via voltage and current) applied to the battery (see step S360, par. 0048 wherein internal resistant may be estimated by a change amount in a voltage value according to a change amount in a current value using a voltage value at a predetermined reference time, for example, ten seconds, according to stepwise charging and discharging current).
As to claim 3, Lee et al. disclose wherein the controller, prior to resetting the vehicle power, controls the measurer to measure the first internal resistance or the second internal resistance after starting the vehicle, and when the first or second internal resistance is measured (see S260 of Fig. 2, wherein the internal resistance of the battery pack is estimated using two sets or more of stored current, see pars. 0038-0039).
Lee et al. fail to disclose the step of updates the measured first or second internal resistance and stores the updated first or second internal resistance in the storage.
In related art, US 2020/0217901 to Sugiyama et al. discloses the same field of invention having the step of updates the measured first or second internal resistance and stores the updated first or second internal resistance in the storage (see pars. 0088, wherein the parameter estimator 103 updates various deterioration coefficients, based on the input data stored in the parameter storage 102, and the initial values set at step S301 or parameters estimated at steps S303 to S307 in the previous iteration. Specifically, the parameter estimator 103 updates the cathode capacity deterioration coefficient, the anode capacity deterioration coefficient, the anode charge amount deterioration coefficient, the first internal resistance deterioration coefficient, and/or the second internal resistance deterioration coefficient at time t−1, based on the estimate cathode and/or anode SOC at time t−1, the current measurement value, and/or the estimate battery temperature or temperature measurement value at time t−1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diagnostic system taught by Lee et al. to be able to updates the measured first or second internal resistance and stores the updated first or second internal resistance in the storage as taught by Sugiyama et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to diagnose that the battery has been replaced when the corresponding values differ from each other based on the updated first or second internal resistance in the storage (see Sugiyama’s pars. 0088-0089 & claim 11).

As to claim 4, Lee et al. disclose wherein: the first internal resistance is an internal resistance of the battery when low-frequency power (low frequency power is the same as low current section which having lower limit current value, see pars. 0022-0023 & 0041-0043) is applied to the battery; and the second internal resistance is an internal resistance of the battery when high-frequency power is applied to the battery (see steps S230-S260 & pars. 0043-0047).
As to claim 5, Lee et al. disclose wherein: the first internal resistance is an internal resistance of the battery when a rotational speed of an engine of the vehicle is increased and the vehicle is in a stopped state (via initial condition start to S210 of Fig. 2 pars. 0040-0042); and the second internal resistance is an internal resistance of the battery when the rotational speed of the engine of the vehicle is increased and the vehicle is in a driving state (driving state is when current or voltage value is above initial state which is greater than zero, see Figs. 4-7, Equation 2, wherein I1 value equal to or larger than a value in a set low current section and a V1 value according to the I1 value are extracted, when it is assumed that a current value in a state in which current does not flow is I0 and a voltage value in this state is V0, an IR value may be calculated as represented by Equation 2).
As to claim 6, Lee et al. disclose wherein, in the comparison between the current first internal resistance value and the former first internal resistance value, the controller confirms whether the current first internal resistance value differs from the former first internal resistance value (see pars. 0072-0074, wherein calculated internal resistance value of the battery pack which may be used to predict a replacement time of the battery, be used to provide an after-sales service, and be used to control and diagnose a battery state), and diagnoses that the battery has been replaced when the current first internal resistance value differs from the former first internal resistance value (see par. 0074).

    PNG
    media_image2.png
    527
    415
    media_image2.png
    Greyscale

As to claim 7, Lee et al. disclose wherein, in the confirmation as to whether the current first internal resistance value differs from the former first internal resistance value, when the current first internal resistance value is the same as the former first internal resistance value (see 0040 Fig. 3, Step S320-S330), the controller via microcontroller unit MCU confirms whether the comparison between the current second internal resistance value and the former second internal resistance value has been completed, and measures an internal resistance prior to resetting the vehicle power when the comparison between the current second internal resistance value and the former second internal resistance value has been completed (see Figs. 6-7, pars. 0040, 0049  & claim 3).
As to claim 8, Lee et al. disclose wherein, in the confirmation as to whether the comparison between the current second internal resistance value and the former second internal resistance value has been completed (see pars. 0064, 0066 & claim 3), the controller via microcontroller unit MCU measures the internal resistance after resetting the vehicle power when the comparison between the current second internal resistance value and the former second internal resistance value has not been completed (see pars. 0074, wherein calculated internal resistance value of the battery pack which may be used to predict a replacement time of the battery, be used to provide an after-sales service, and be used to control and diagnose a battery state).
As to claim 9, Lee et al. disclose wherein, in the comparison between the current second internal resistance value and the former second internal resistance value (see 0040 Fig. 3, Step S320-S330), the controller confirms whether the current second internal resistance value differs from the former second internal resistance value, and diagnoses that the battery has been replaced when the current second internal resistance value differs from the former second internal resistance value (see Figs. 6-7, pars. 0040, 0049  & claim 3).
As to claim 10, Lee et al. disclose wherein, in the confirmation as to whether the current second internal resistance value differs from the former second internal resistance value (see pars. 0038 & 0042), when the current second internal resistance value is the same as the former second internal resistance value (see 0040 Fig. 3, Step S320-S330), the controller confirms whether the comparison between the current first internal resistance value and the former first internal resistance value has been completed, and measures an internal resistance prior to resetting the vehicle power when the comparison between the current first internal resistance value and the former first internal resistance value has been completed (see pars. 0074, wherein calculated internal resistance value of the battery pack which may be used to predict a replacement time of the battery, be used to provide an after-sales service, and be used to control and diagnose a battery state).
As to claim 11, Lee et al. disclose wherein, in the confirmation as to whether the comparison between the current first internal resistance value and the former first internal resistance value has been completed (see pars. 0072-0074, wherein calculated internal resistance value of the battery pack which may be used to predict a replacement time of the battery, be used to provide an after-sales service, and be used to control and diagnose a battery state), the controller measures the internal resistance after resetting the vehicle power when the comparison between the current first internal resistance value and the former first internal resistance value has not been completed (see pars. 0074, wherein calculated internal resistance value of the battery pack which may be used to predict a replacement time of the battery, be used to provide an after-sales service, and be used to control and diagnose a battery state).
Regarding claim 12, Lee et al. disclose a method for diagnosing battery replacement in an apparatus for diagnosing battery replacement for a vehicle as seen in Figs. 1-3 & Abstract, the method comprising: 
confirming, by a processor MCU, whether or not the vehicle is started (see Figs. 2-3, wherein Start before step S260 or S310); 
measuring, by a processor MCU, a first internal resistance or a second internal resistance when the vehicle is started; updating, by a processor, the measured first or second internal resistance and storing the updated first or second internal resistance (see S260 of Fig. 2, wherein the internal resistance of the battery pack is estimated using two sets or more of stored current, see pars. 0038-0039);
confirming, by a processor MCU, whether vehicle power is reset (via S210 of Fig. 2 with the initial current value I_INI);
confirming, by a processor MCU, whether the vehicle is started when the vehicle power is reset (see steps S370, pars. 0038-0046);
re-measuring, by a processor MCU, the first internal resistance or the second internal resistance when the vehicle is started (see par. 0047);
comparing, by a processor MCU, a current first internal resistance value with a former first internal resistance value or comparing a current second internal resistance value with a former second internal resistance value (see pars. 0072-0074, wherein calculated internal resistance value of the battery pack which may be used to predict a replacement time of the battery, be used to provide an after-sales service, and be used to control and diagnose a battery state); and
diagnosing, by a processor MCU, that a battery has been replaced, as a result of the comparison, when the corresponding values differ from each other (see Figs. 6-7, pars. 0040, 0049  & claim 3).
Lee et al. fail to disclose the re-measured via updating first or second internal resistance and storing the re-updated first or second internal resistance. 
In related art, US 2020/0217901 to Sugiyama et al. discloses the same field of invention having the step of the re-measured or updates the measured first or second internal resistance and stores the updated first or second internal resistance in the storage (see pars. 0088, wherein the parameter estimator 103 updates various deterioration coefficients, based on the input data stored in the parameter storage 102, and the initial values set at step S301 or parameters estimated at steps S303 to S307 in the previous iteration. Specifically, the parameter estimator 103 updates the cathode capacity deterioration coefficient, the anode capacity deterioration coefficient, the anode charge amount deterioration coefficient, the first internal resistance deterioration coefficient, and/or the second internal resistance deterioration coefficient at time t−1, based on the estimate cathode and/or anode SOC at time t−1, the current measurement value, and/or the estimate battery temperature or temperature measurement value at time t−1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diagnostic system taught by Lee et al. to be able to updates the measured first or second internal resistance and stores the updated first or second internal resistance in the storage as taught by Sugiyama et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to diagnose that the battery has been replaced when the corresponding values differ from each other based on the updated first or second internal resistance in the storage (see Sugiyama’s pars. 0088-0089 & claim 11).
As to claim 13, Lee et al. disclose wherein the measurer measures different internal resistances of the battery depending on a frequency (via J_Pulse method) of power (via voltage and current) applied to the battery (see step S360, par. 0048 wherein internal resistant may be estimated by a change amount in a voltage value according to a change amount in a current value using a voltage value at a predetermined reference time, for example, ten seconds, according to stepwise charging and discharging current).
As to claim 14, Lee et al. disclose wherein: the first internal resistance is an internal resistance of the battery when a rotational speed of an engine of the vehicle is increased and the vehicle is in a stopped state (via initial condition start to S210 of Fig. 2 pars. 0040-0042); and the second internal resistance is an internal resistance of the battery when the rotational speed of the engine of the vehicle is increased and the vehicle is in a driving state (driving state is when current or voltage value is above initial state which is greater than zero, see Figs. 4-7, Equation 2, wherein I1 value equal to or larger than a value in a set low current section and a V1 value according to the I1 value are extracted, when it is assumed that a current value in a state in which current does not flow is I0 and a voltage value in this state is V0, an IR value may be calculated as represented by Equation 2).
As to claim 15, Lee et al. disclose wherein, in the confirmation as to whether the current first internal resistance value differs from the former first internal resistance value, when the current first internal resistance value is the same as the former first internal resistance value (see 0040 Fig. 3, Step S320-S330), the controller via microcontroller unit MCU confirms whether the comparison between the current second internal resistance value and the former second internal resistance value has been completed, and measures an internal resistance prior to resetting the vehicle power when the comparison between the current second internal resistance value and the former second internal resistance value has been completed (see Figs. 6-7, pars. 0040, 0049  & claim 3).
As to claim 16, Lee et al. disclose wherein, in the confirmation as to whether the comparison between the current second internal resistance value and the former second internal resistance value has been completed (see pars. 0064, 0066 & claim 3), the controller via microcontroller unit MCU measures the internal resistance after resetting the vehicle power when the comparison between the current second internal resistance value and the former second internal resistance value has not been completed (see pars. 0074, wherein calculated internal resistance value of the battery pack which may be used to predict a replacement time of the battery, be used to provide an after-sales service, and be used to control and diagnose a battery state).
As to claim 17, Lee et al. disclose wherein, in the confirmation as to whether the current second internal resistance value differs from the former second internal resistance value (see pars. 0038 & 0042), when the current second internal resistance value is the same as the former second internal resistance value (see 0040 Fig. 3, Step S320-S330), the controller confirms whether the comparison between the current first internal resistance value and the former first internal resistance value has been completed, and measures an internal resistance prior to resetting the vehicle power when the comparison between the current first internal resistance value and the former first internal resistance value has been completed (see pars. 0074, wherein calculated internal resistance value of the battery pack which may be used to predict a replacement time of the battery, be used to provide an after-sales service, and be used to control and diagnose a battery state).
As to claim 18, Lee et al. disclose wherein, in the confirmation as to whether the comparison between the current first internal resistance value and the former first internal resistance value has been completed (see pars. 0072-0074, wherein calculated internal resistance value of the battery pack which may be used to predict a replacement time of the battery, be used to provide an after-sales service, and be used to control and diagnose a battery state), the controller measures the internal resistance after resetting the vehicle power when the comparison between the current first internal resistance value and the former first internal resistance value has not been completed (see pars. 0074, wherein calculated internal resistance value of the battery pack which may be used to predict a replacement time of the battery, be used to provide an after-sales service, and be used to control and diagnose a battery state).
As to claim 19, Lee et al. disclose a computer readable via Data processing Unit as seen in Fig. 1 recording medium having recorded thereon a program to execute the method according to claim 7.
As to claim 20, Lee et al. disclose a battery via battery pack as seen in Fig. 1 (S110); and an apparatus for diagnosing battery replacement, the apparatus configured to diagnose whether the battery has been replaced based on an internal resistance of the battery Figs. 1-3 & Abstract, wherein the apparatus comprises: 
a measurer via S120 configured to measure an internal resistance of a battery S110 (see par. 0034, wherein a battery pack S110, an apparatus S120 for estimating internal resistance including a microcontroller unit (MCU) receiving data from a sensing unit sensing voltage, current, and temperature of the battery pack and estimating internal resistance);
a storage via Memory Unit configured to store the measured internal resistance (see Fig. 1 wherein MCU connect to processor and Memory unit for storing data); and
a controller via microcontroller unit MCU configured to diagnose whether the battery has been replaced based on the internal resistance (see pars. 0074, wherein calculated internal resistance value of the battery pack which may be used to predict a replacement time of the battery, be used to provide an after-sales service, and be used to control and diagnose a battery state),
wherein the controller MCU, when vehicle power is reset (via S210 of Fig. 2 with the initial current value I_INI), controls the measurer to measure a first internal resistance or a second internal resistance after starting the vehicle (see S260 of Fig. 2, wherein the internal resistance of the battery pack is estimated using two sets or more of stored current, see pars. 0038-0039);
compares a current first internal resistance value with a former first internal resistance value or compares a current second internal resistance value with a former second internal resistance value (see 0040 Fig. 3, Step S320-S330), wherein , and diagnoses that the battery has been replaced when the corresponding values differ from each other (see Figs. 6-7, pars. 0040, 0049  & claim 3).
Lee et al. fail to disclose the step of updates the measured first or second internal resistance and stores the updated first or second internal resistance in the storage.
In related art, US 2020/0217901 to Sugiyama et al. discloses the same field of invention having the step of updates the measured first or second internal resistance and stores the updated first or second internal resistance in the storage (see pars. 0088, wherein the parameter estimator 103 updates various deterioration coefficients, based on the input data stored in the parameter storage 102, and the initial values set at step S301 or parameters estimated at steps S303 to S307 in the previous iteration. Specifically, the parameter estimator 103 updates the cathode capacity deterioration coefficient, the anode capacity deterioration coefficient, the anode charge amount deterioration coefficient, the first internal resistance deterioration coefficient, and/or the second internal resistance deterioration coefficient at time t−1, based on the estimate cathode and/or anode SOC at time t−1, the current measurement value, and/or the estimate battery temperature or temperature measurement value at time t−1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diagnostic system taught by Lee et al. to be able to updates the measured first or second internal resistance and stores the updated first or second internal resistance in the storage as taught by Sugiyama et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to diagnose that the battery has been replaced when the corresponding values differ from each other based on the updated first or second internal resistance in the storage (see Sugiyama’s pars. 0088-0089 & claim 11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/-Art 2866
		April 27, 2022.
/Patrick Assouad/           Supervisory Patent Examiner, Art Unit 2858